103 F.3d 116
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darryl ASMAR, Plaintiff--Appellant,v.Robin CUFFY, Director Food Services, FCI Morgantown;  LeslieR. Bilotti, Cook Super Visor, FCI Morgantown;  BrendaBarrett, Health Services Director, FCI Morgantown;  WilliamThompson, Warden, FCI Morgantown, Defendants--Appellees.
No. 96-6532.
United States Court of Appeals, Fourth Circuit.
Dec. 18, 1996.Submitted:  December 12, 1996.Decided:  December 18, 1996.

Darryl Asmar, Appellant Pro Se.  Patrick Michael Flatley, Assistant United States Attorney, Daniel W. Dickinson, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his complaint brought under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Asmar v. Cuffy, No. CA-95-73-1 (N.D.W.Va. Mar. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED